DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 16/928,789 filed on 7/14/2020.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative Zachary Conrad  on July 28, 2021

Claims
Please replace claims as following: 
Claim 1 (Currently Amended) A computer-implemented method for capturing webpage information, comprising: 
sending, by a client device including a processor, an indication from a web browser application executing on the client device to a server that a user requests to input information into an online form; 
providing, by the client device, a webpage for display to the user using the web browser application; 
capturing, by a web browser extension on the client device, at least one of a hypertext markup language (HTML) file, a cascading style sheet (CSS) file, or an image from the webpage; 
sending, by the client device, the captured file or image to a server over a network;
sending, by the client device to the server over the network, a universal resource locator (URL) associated with the webpage from which the file or image was captured; 

sending, by the client device to the server over the network, feedback associated with the extracted information, wherein the feedback is used to at least one of redefine or retrain the rule or algorithm.

Claim 6 (Currently Amended) A server system for capturing webpage information, comprising: 
a memory storing instructions; and 
one or more processors that, when executing the instructions, are configured to:
receive, over a network, an indication from a web browser executing on a client device that a user requests to input information into an online form; 
receive, over the network, a file captured from a webpage by the client device using a web browser extension; 
receive, over the network from the client device, a uniform resource locator (URL) associated with the webpage; 
identify at least one rule or algorithm associated with the URL for extracting information relevant to the online form from the captured file; 
use the at least one rule or algorithm to identify at least one of a keyword, a tag, or an attribute from the captured file by at least one of parsing hypertext markup language (HTML) 
extract information associated with the at least one identified keyword, tag, or attribute;
input the extracted information into the online form; and 
receive, over the network from the client device, feedback associated with the extracted information, wherein the feedback is used to at least one redefine or retrain the rule or algorithm.

Claim 13 (Currently Amended) A method for capturing information comprising: 
receiving, by a server, an indication from a web browser executing on a client device that a user requests to input information into an online form; 
receiving, by the server, a file captured from a webpage by the client device using a web browser extension; 
receiving, by the server from the client device, a uniform resource locator (URL) associated with the webpage; 
identifying, by the server, at least one rule or algorithm associated with the URL for extracting information relevant to the online form from the captured file; 
using, by the server, the at least one rule or algorithm to identify at least one of a keyword, a tag, or an attribute from the captured file by at least one of parsing hypertext markup language (HTML) information or cascading style sheet (CSS) information of the captured file or performing optical character recognition (OCR) on the file; 
extracting, by the server, information associated with the at least one identified keyword, tag, or attribute; 
inputting, by the server, the extracted information into the online form; and
.


Terminal Disclaimer
The terminal disclaimer filed on 7/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,798,089 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner's Statement of Reason for Allowance

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to systems and methods for capturing information. In addition, embodiments of the present disclosure relate to solutions for capturing information using a web browser extension. Embodiments of the present disclosure further relate to securely transmitting captured information to a server for association with an application or form being completed by an individual.
The closest prior art, as previously recited, are Eigner et al. (US 2014/0122988 A1), Mikutel et al. (US 2014/0381042 A1), Song et al. (US 2014/039415 A1), Boodman et al. (US 8,200,962 B1) and Akselrod et al. (US 2015/0046779 A1) in which, Eigner discloses populating user information onto an electronic form such as a word processing document, template, application-specific form or web page. Fields are identified on the electronic form and matched 

However, none of Eigner et al. (US 2014/0122988 A1), Mikutel et al. (US 2014/0381042 A1), Song et al. (US 2014/039415 A1), Boodman et al. (US 8,200,962 B1) and Akselrod et al. (US 2015/0046779 A1) teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1 and similarly Claim 6 and Claim 13.  For example, none of the cited prior art teaches or suggest the steps of Claim 1 and similarly Claim 6 and Claim 13: sending, by a client device including a processor, an indication from a web browser application executing on the client device to a server that a user  requests to input information into an online form; providing, by the client device, a webpage for display to the user using the web browser application; capturing, by a web browser extension on the client device, at least one of a hypertext markup language (HTML) file, a cascading style sheet (CSS) file, or an image from the webpage; sending, by the client device, the captured file or image to a server over a network; sending, by the client device to the server over the network, a universal resource locator (URL) associated with the webpage from which the file or image was captured;  receiving, by the client device over the network from the server, the online form, the online form comprising information extracted from the captured file or image by a rule or algorithm associated with the URL, the rule or algorithm being configured to identify at least one of a keyword, a tag, or an attribute from the captured file or image; and  sending, by the client device to the server over the network, feedback associated with the extracted information, wherein the feedback is used to at least one of redefine or retrain the rule or algorithm.

Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439